The Appellate Division reversed upon the law, and granted a new trial. If there be an error of law in the case we are bound to affirm the Appellate Division.
The plaintiff's intestate was cleaning a cesspool in Hollis, Queens. The cesspool fell in and smothered him. There were two ordinances read into evidence. Section 47 of the Plumbing Rules, Exhibit I, reads:
"47. Cesspools must not be used as privy vaults nor can privy vaults be used as cesspools. Cesspools and privy vaults must be located at least 15 feet from any building and on the same lot as building for which their use is intended. Wall of cesspools and privy vaults when constructed of brick must be 8 inches thick; of stone, 18 inches thick. Bottoms of cesspools and privy vaults must be of stone concrete 6 inches thick. The entire interior surface of cesspools and privy vaults must be finished with a coating of Portland cement mortar 1 inch thick."
The Sanitary Code, section 287, marked as Exhibit "A" in the case, reads:
"Sec. 287. Privy vaults and cesspools; construction. No privy vault or cesspool shall be allowed to remain on any premises, or built in the City of New York unless when unavoidable. The sides and bottom of every privy vault, cesspool, or `school sink,' in the City of New York, must be impermeable and secure against any saturation of the walls or the ground above the same, unless otherwise allowed by a permit in writing issued therefor by the Board of Health and must then be used in accordance with the terms of said permit and the regulations of said Board. No water-closet or privy *Page 453 
vault shall be constructed without adequate provision for the effectual and proper ventilation and cleaning thereof."
We have here two provisions, one providing for a septic tank, and the other for a leaching cesspool. The septic tank is cemented all around on the inside, but is not necessarily built of stones cemented together. The leaching cesspool is built of loose stones so as to allow the water or fluid to permeate through.
In Queens county there are ten thousand leaching cesspools according to Hayward, inspector of the department of health.
The defendants received a permit from the health department in accordance with the ordinance to construct nine leaching cesspools, of which the cesspool in question was one. After it was constructed it was examined by the health department officials and a certificate issued allowing its maintenance. These facts are not disputed. The defendant employed a foundation and cesspool builder, an Italian, Samuel Lebette, paying him by the job, or $100 for constructing the cesspools, the material being furnished, or on the ground.
I will admit for the rule of this case only that the owner is liable for its negligence in either the construction of the sewer or in its maintenance thereafter in a dangerous condition. The violation of an ordinance in its construction would be some evidence of negligence. The jury in this case were left under the charge of the court with the impression that the plumbing ordinance applied, and that the defendants would be liable for not building a septic tank. What the court actually charged was that the jury could determine the law, and whether the defendants had violated it. If so, they would be guilty of negligence. No exception, however, was taken to this part of the charge. The court also charged the jury that Lebette was not an independent contractor, and that the owner was liable for his negligent construction. *Page 454 
Later he left it to the jury to say whether or not Lebette was a contractor, without stating the consequences flowing therefrom. There is evidence from which the jury could find that Lebette carelessly built the cesspool, and there was also evidence from which they could have found that the deceased did not do the work properly or exercise the care necessary in working in such places.
Although the cesspool caved in, there was no absolute liability upon the owner; its negligence had to be proved by the plaintiff, and was not res ipsa loquitur. Under these circumstances the defendant was entitled to the benefit of the ordinance permitting the leaching cesspool, and should not have been held to the presumption of negligence for failure to have a septic tank. Requests or exceptions might have brought this matter clearly to the attention of the jury or the court, but the fact is that the matter was left in doubt, or the jury told to select the law for themselves. We cannot review this part of the charge or these rulings, to which no exceptions were taken, but we may consider other rulings, the materiality of which will be augmented by these parts to which reference has been made. The court said in its charge: "We have had much, gentlemen, in the way of presentation here, and exhibits in the case, of the regulations of the Health Board, of the Building Department, and all of that. Has there been anything here done in the construction of this cesspool which in your opinion convinces you that these defendants, or either of them, were guilty of a breaking of the laws? If there has been a wilful omission on their part to follow the law, if they have broken an ordinance, in any of these departments, and you consider that the element contained in those ordinances that have been brought to your attention, if that had any causal connection with this accident, that would be of interest to you. For instance, I recall the section that had to do with the fifteen foot distance from the house, in regard to the installation of the cesspool, and *Page 455 
that it must be upon the lot where you find the edifice, the premises in question. We know in this case that the access to the cesspool was on the sidewalk. That naturally, therefore, could not be upon the lot, but did that have any real connection with the collapse? That would be one of the questions, gentlemen, that I call to your attention to consider, because an omission to follow the law strictly would be something for you to consider, if you feel that that in any way contributed, that failure to follow the strict provisions of the law or the ordinance, that would be for you to consider as a part of the case; and to dismiss and not consider it if you did not think it was an integral part and controlling and causal part of this situation."
To this part of the charge the defendants took an exception, and to all the judge said regarding the fifteen-foot provision and the sidewalk (fol. 605).
To my mind this was reversible error and justified the action of the Appellate Division in sending the case back for a new trial. The fifteen-foot provision contained in the plumbers' ordinance reads as follows: "Cesspools and privy vaults must be located at least 15 feet from any building and on the same lot as building for which their use is intended." This had nothing whatever to do with the case. The negligence claimed was in the defective construction of the cesspool; its location had nothing whatever to do with its construction. The plaintiff based no cause of action upon location, yet the judge left it to the jury to determine whether this ordinance had been violated in this particular; left it for them to say whether the violation bore upon the case. The judge should have told them that the location had nothing to do with the case; that they could not consider in any way the construction within fifteen feet and under the sidewalk as proof of negligence. The defendant is charged with negligent construction and may have been held liable for location of a proper cesspool in the wrong place. How *Page 456 
can we tell what the jury thought? We have no more right to speculate about the operation of their minds than they have to guess at the law. When the law is correctly stated we assume the jury understood and followed it; when it has been materially misstated, we we must make the same assumption. This court at least is presumed to be consistent. In these circumstances we should be slow to reverse the Appellate Division when it requires the reinstatement of a $35,000 judgment for negligence.
For these reasons the Appellate Division ruling was proper, and the judgment reversing on the law and granting a new trial should be affirmed and judgment absolute on the stipulation granted.
CARDOZO, Ch. J., POUND, O'BRIEN and HUBBS, JJ., concur with KELLOGG, J.; CRANE, J., dissents in opinion; LEHMAN, J., not sitting.
Ordered accordingly.